Title: To John Adams from Edmund Jenings, 31 January 1781
From: Jenings, Edmund
To: Adams, John



Brussels Janry 31. 1781
Sir

Four mails arrived yesterday, by them we find that Eleven East Indiamen are arrived at Brookhaven in Ireland. A Ship is arrived from N York, but no news transpires. The English Minister seems to be ready to pardon the Dutch on condition they submit. He treats them as He did the Americans, and will I Hope receive the same Treatment as from our Countrymen. One of the Court news papers says there is an appearance of matters being settled with Holland, as England will deliver out no more letters of Marque. If this is true, it may perhaps be produced by the remonstrance of the Russian Minister, who is abused grosely in the English Papers. The Troops are shipped for the fleet going to America as I beleive those are for the East Indias. Lille and Antwerp are too near to one Another. A Correspondence may be easily Kept up between those two towns. It ought to be attended to.
I am Sir Your Excellencys most faithful & obt. Hb. Sert

Edm: Jenings


Be pleased to turn over.
P.S. I find the Translation of the Memorial &c. is published in England. It comes out in a good Time. A very Hearty good sensible Friend desires He may have the Authors leave to publish Notes and Additions, if it goes to a Second impression—his Integrity Principles and Knowledge may I think be trusted.

